Name: 86/287/EEC: Commission Decision of 27 May 1986 on the approval of the adaptation of the special programme for the region of Friuli-Venezia-Giulia concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-07-05

 Avis juridique important|31986D028786/287/EEC: Commission Decision of 27 May 1986 on the approval of the adaptation of the special programme for the region of Friuli-Venezia-Giulia concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) Official Journal L 182 , 05/07/1986 P. 0023 - 0023*****COMMISSION DECISION of 27 May 1986 on the approval of the adaptation of the special programme for the region of Friuli-Venezia-Giulia concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) (86/287/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), as last modified by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas on 20 January 1986 the Italian Government forwarded the adaptation of the special programme for the region of Friuli-Venezia-Giulia concerning the development of production of beef and veal, sheepmeat and goatmeat; Whereas the said adaptation of the programme is consistent with the conditions and aims of Regulation (EEC) No 1944/81; Whereas the beneficiary must process adequate occupational capacity in conformity with Article 2 (1) (b) of Regulation (EEC) No 797/85; Whereas the conditions for granting investment aid in the dairy sector must conform with Article 3 (3) of Regulation (EEC) No 797/85; Whereas the additional premium referred to in Article 3 (1) (e) of Regulation (EEC) No 1944/81 is limited to a number between a minimum of three and a maximum of 20 cows, whatever the legal character of the farm; Whereas aid for the construction of livestock housing on holdings which do not present an improvement plan within the meaning of Article 3 (1) (a) of Regulation (EEC) No 1944/81 must be in conformity with Article 8 (2) of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The adaptation of the specific programme forwarded by the Italian Government on 20 January 1986 for the region of Friuli-Venezia-Giulia concerning the development of production of beef and veal, sheepmeat and goatmeat, pursuant to Regulation (EEC) No 1944/81 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 27 May 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 27. (2) OJ No L 93, 30. 3. 1985, p. 1.